United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1296
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Alejandro Lopez-Placencia

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                              Submitted: July 13, 2012
                              Filed: November 2, 2012
                                   [Unpublished]
                                   ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Alejandro Lopez-Placencia pleaded guilty to possessing methamphetamine
with intent to distribute. See 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii); 18 U.S.C. § 2.
Varying downward from the applicable advisory Guidelines range, the district court1
sentenced him to 120 months in prison (the statutory minimum). On appeal, his
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967).

       We conclude that the district court committed no significant procedural error
in sentencing Lopez-Placencia, and that the sentence was substantively reasonable.
See United States v. Farmer, 647 F.3d 1175, 1178 (8th Cir. 2011) (describing
appellate review); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only
authority to depart from statutory minimum sentence is in 18 U.S.C. § 3553(e) and
(f), which apply when government moves for substantial-assistance departure or
defendant qualifies for safety-valve relief); see also United States v. Barrera, 562 F.3d
899, 902-03 (8th Cir. 2009) (district court may not adjust defendant’s criminal-history
score to provide § 3553(f) relief).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we affirm the judgment of the
district court and grant counsel’s motion to withdraw, subject to counsel informing
appellant about procedures for seeking rehearing or filing a petition for certiorari.

                        ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                          -2-